 

Exhibit 10.1

 

AMENDMENT No. 1
TO THE
THIRD amended and restated ADMINISTRATIVE SERVICES AGREEMENT
BETWEEN PACIFIC COAST ENERGY COMPANY LP AND
BREITBURN MANAGEMENT COMPANY, LLC

 

This Amendment No. 1 to the Third Amended and Restated Administrative Services
Agreement (the “ASA”) by and between Pacific Coast Energy Company LP, a Delaware
limited partnership (“PCEC”), and BreitBurn Management Company, LLC, a Delaware
limited liability company (“BreitBurn Management” and collectively with PCEC,
the “Parties” and each, a “Party”), is dated as of March 18, 2014 (this
“Amendment”). Capitalized terms used herein and not otherwise defined are used
as defined in the ASA.

 

W I T N E S S E T H

 

WHEREAS, PCEC and BreitBurn Management desire to amend certain provisions of the
ASA with respect to the initial term of the ASA.

 

NOW, THEREFORE, for and in consideration of the benefits set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, PCEC and BreitBurn Management hereby agree as follows:

 

I.AMENDMENT.

 

a. Section 1.1 Definitions is hereby amended by deleting the definition of
“Fixed Fee” in its entirety and replacing it by inserting a new definition of
“Fixed Fee” thereof that reads as follows:

 

“‘Fixed Fee’ means (i) for the period beginning on the Effective Date and ending
on December 31, 2014, a monthly fee of Seven Hundred Thousand Dollars ($700,000)
and (ii) for periods from and after January 1, 2015, an amount to be determined
in accordance with Section 4.1(b) and based on the parameters set forth in
Schedule II.”

 

b. Section 4.1(b) of the ASA is hereby deleted in its entirety and replaced by
inserting a new Section 4.1(b) thereof that reads as follows:

 

“For the period beginning January 1, 2015, PCEC and the Board of Directors of
BreitBurn GP, LLC shall meet and determine the Fixed Fee to be paid by PCEC to
BreitBurn Management for the Services to be supplied during the ensuing two
calendar year period pursuant to the provisions of this Section 4.1(b). On or
about May 1, 2014, and biennially thereafter during the Term of this Agreement,
the Board of Directors of BreitBurn GP, LLC and PCEC shall meet to determine the
Fixed Fee to be utilized during the ensuing two calendar year period. The
Parties acknowledge and agree that prior approval of the Conflicts Committee of
the Board of Directors of BreitBurn GP, LLC may be required in connection with
the agreement by BreitBurn Management to the amount of the Fixed Fee to be
determined pursuant to this Section 4.1(b).”

 



 

 

 

c. Section 7.1 Term of the ASA is hereby deleted in its entirety and replaced by
inserting a new Section 7.1 thereof that reads as follows:

 

“The initial term of this Agreement shall be from the Effective Date through
December 31, 2014; provided, however, that in the absence of written notice
delivered to the other party by either party to this Agreement of the intention
not to continue under the terms of this Agreement, given no later than the day
that is 180 days before December 31, 2014, and each successive anniversary
thereof, and provided that a mutually agreeable Fixed Fee has been determined in
accordance with Section 4.1(b) for the applicable extended term, the term of
this Agreement shall be extended for one additional calendar year until either
or both parties have given notice of their intention to terminate. It is the
intention of this “evergreen” extension clause that each party have at least 180
days notice of the other party’s intention not to continue under this
Agreement.”

 

d. Schedule II of the ASA is hereby amended by deleting “Fixed Fee” and the
clause that follows it and replacing it by inserting the following language:

 

“Fixed Fee - a monthly fee of Seven Hundred Thousand Dollars ($700,000) for the
performance of the Services through December 31, 2014, as adjusted for the
period after December 31, 2014 pursuant to Section 4.1(b) and based on the
parameters set forth below.”

 

II.MISCELLANEOUS.

 

1. Successors and Assigns. This Amendment shall be binding upon, and shall enure
to the benefit of, each of the Parties, and their respective successors and
assigns.

 

2. Full Force and Effect. Except to the extent modified hereby, the ASA shall
remain in full force and effect.

 

3. Governing Law. This Amendment shall be interpreted in accordance with the
laws of the State of Delaware (without regard to conflict of laws principles),
all rights and remedies being governed by such laws.

 

4. Execution in Counterparts. This Amendment may be executed in counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

2

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the day and year first above written.

 



  Pacific Coast Energy Company LP             By:  PCEC (GP) LLC, its general
partner                             By:    /s/ Randall H. Breitenbach    
Name:  Randall H. Breitenbach     Title:  Chief Executive Officer            
BREITBURN MANAGEMENT COMPANY, LLC             By:  BreitBurn Energy Partners
L.P., its sole member   By:  BreitBurn GP, LLC                             By:  
 /s/ Halbert S. Washburn     Name:  Halbert S. Washburn     Title:  Chief
Executive Officer  







 



3



